Citation Nr: 0213842	
Decision Date: 10/08/02    Archive Date: 10/17/02

DOCKET NO.  99-01 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Diego, California


THE ISSUE

Entitlement to service connection for a post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.  
This appeal arises from an August 1998 rating action that 
denied service connection for PTSD.

In July 2002, the veteran testified at a hearing before the 
undersigned Member of the Board of Veterans' Appeals (Board) 
at the RO.  


FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2. The preponderance of the competent and probative medical 
evidence establishes that the veteran does not meet the 
diagnostic criteria for PTSD.

  
CONCLUSION OF LAW

The criteria for service connection for PTSD have not been 
met.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West 1991 and Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304(f), 4.125 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 
5107 (West Supp. 2001).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The VCAA and implementing 
regulations essentially eliminate the concept of the well-
grounded claim.  38 U.S.C.A. § 5107(a) (West Supp. 2001); 66 
Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.102).  They also include an enhanced duty on 
the part of the VA to notify a claimant of the information 
and evidence needed to substantiate a claim.  38 U.S.C.A. 
§ 5103 (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(b)).  In addition, they 
define the obligation of the VA with respect to its duty to 
assist the claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A (West Supp 2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified at 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and the implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate this claim has been accomplished.

In the January 1999 Statement of the Case (SOC) and the May 
2001 Supplemental SOC, the veteran and his representative 
were furnished the pertinent laws and regulations governing 
this claim and the reasons for the denial.  Thus, the Board 
finds that they have been given sufficient notice of the 
information and evidence needed to substantiate the claim, 
and, as evidenced by the October 2001 RO letter soliciting 
information and/or evidence, have been afforded an 
opportunity to submit such information and evidence.  In the 
October 2001 letter, the RO not only informed the veteran and 
his representative of the notice and duty to assist 
provisions of the VCAA, but also what the evidence had to 
show to establish entitlement to service connection; what the 
VA had done to help with his claim, including what evidence 
the VA had obtained; what information or evidence the VA 
still needed from the veteran; what the veteran could to help 
with his claim; and when and where the veteran was to send 
the information or evidence.  In addition, the October 2001 
RO letter informed the veteran that the VA would make 
reasonable efforts to help him obtain evidence, such as 
medical records, necessary to support his claim, if he gave 
the VA enough information about them (specifically, the name 
and address of the providers, and the time frame covered) and 
signed a medical release so the VA could request them from 
the person or agency that had them.  In light of the above, 
and in view of the fact that there is no indication 
whatsoever that there is any existing, potentially relevant 
evidence to obtain, the Board also finds that the statutory 
and regulatory requirement that the VA notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the VA is not at 
issue in this case.  See Quartuccio v. Principi, No. 01-997 
(U.S. Vet. App. 19 June 2002) (addressing the duties imposed 
by 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159).  Thus, the 
Board finds that the VA's duty to notify has been met.

The Board also finds that all necessary development has been 
accomplished.  The veteran has testified at a hearing on 
appeal.  He has submitted medical evidence in support of his 
claim, and the RO has undertaken extensive efforts to assist 
the veteran by obtaining evidence necessary to substantiate 
his claim, to include obtaining voluminous VA inpatient and 
outpatient records identified by the veteran and dated 
between 1998 and 2000.  Neither the veteran nor his 
representative has identified, and the claims file does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.

Under the circumstances, the Board finds that, at this 
juncture, adjudication of the claim on appeal on the merits, 
without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claim is ready to be considered on 
the merits.

I. Background

The service medical records are completely negative for 
findings or diagnoses of PTSD.  The veteran denied a history 
of frequent or terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia, and nervous trouble of any 
sort on separation examination of April 1970, and he was 
found psychiatrically normal on examination.  

The service personnel records show that the veteran served in 
Vietnam from October 1968 to October 1969.  There is no 
evidence that he engaged in combat with the enemy in service.

On VA psychiatric examination of September 1983, the veteran 
stated that he did not see any combat in service other than 
transporting shells to and from an artillery battery.  He 
never saw any hand-to-hand combat, nor did he ever discharge 
a rifle in defense of a position.  Following mental status 
examination, the diagnostic impressions included chronic, 
recurrent major depression and chronic substance abuse, 
heroin.  The examiner opined that the veteran's major 
depression was not related to military service, but rather 
was more likely related to situational difficulties that he 
was encountering with a divorce and work difficulty, and that 
he did not appear to be service connected for any psychiatric 
diagnosis.

In May and June 1994, the veteran was hospitalized at a VA 
medical facility for problems listed as heroin, amphetamine, 
cocaine, alcohol, and marijuana dependence and PTSD.  A 
psychiatric evaluation was not done during his hospital 
course.

In June 1995, a VA psychiatric examination was performed to 
determine whether or not the veteran suffered from PTSD.  He 
gave a history of having participated in direct combat in 
Vietnam, including the TET offensive in February 1969, and 
having seen much death.  After mental status examination, the 
diagnoses were heroin and alcohol dependence, and antisocial 
traits.  The examiner stated that the veteran was currently 
dependent on heroin and alcohol, and opined that he had some 
PTSD symptoms, but that he had to stop taking drugs in order 
for this condition to be evaluated correctly.  He stated that 
the veteran could not be examined appropriately for PTSD 
while under the influence of drugs.  

On VA psychiatric examination of January 1998, the veteran 
gave a history of having seen much combat in service in 
Vietnam, witnessing the death of people close to him and 
fearing for his life on several occasions.  He admitted to 
currently using alcohol and heroin, and that this use had 
been ongoing since he returned from Vietnam.  After mental 
status examination, the diagnoses included polysubstance 
dependence, polysubstance-induced mood disorder, 
polysubstance-induced anxiety disorder with some psychotic 
features, and antisocial traits.  The examiner recommended 
that the veteran seek help for his addictions, as these 
tended to cloud all of the other issues.  He commented that 
the veteran described a case of possible PTSD, but his 
overriding problem currently appeared to be his substance 
abuse.  He felt that the veteran appeared to have psychiatric 
illnesses and symptoms consistent with PTSD, as well as 
depression and anxiety.        

In June and July 1998, the veteran was hospitalized at a VA 
medical facility with suicidal ideation with a plan after a 
heroin overdose.  Following admission examination, the 
differential diagnoses included suicidal ideation with a plan 
via overdose, heroin dependence, and polysubstance dependence 
(speed, heroin, and occasional cocaine).  The discharge 
diagnoses included polysubstance dependence (heroin, 
amphetamines, and alcohol), and polysubstance-induced 
depressive mood disorder.  

Following evaluation in the VA outpatient addictions clinic 
in December 1998, the assessments included polysubstance 
dependence; depression, PTSD, and mixed anxiety disorder; and 
possible paranoid personality or avoidant personality.

In a statement of December 1999, a substance abuse counselor 
of a county department of mental health substance abuse 
program stated that the veteran was admitted to the desert 
narcotic treatment program in March 1999, and had been 
attending the clinic on a daily basis.

On VA psychiatric examination by QTC Medical Services in 
January 2000, the examiner reviewed the veteran's past 
psychiatric and polysubstance abuse treatment history, as 
well as his medical, occupational, and social history.  The 
veteran claimed that he suffered from PTSD, and that he had 
been attacked by the enemy in Vietnam.  The examiner reviewed 
the veteran's VA and other medical records in their entirety.  
After mental status examination, during which the veteran did 
not describe nightmares, flashbacks, or other symptoms of 
PTSD, the diagnosis was polysubstance abuse.  The examiner 
stated that he reviewed the veteran's past diagnoses 
including polysubstance, heroin, and alcohol abuse and PTSD, 
but, based on the medical records, history, and current 
mental status examination, he opined that the predominant 
symptoms pointed more toward the diagnosis of polysubstance 
abuse.  After reviewing all of the available records, 
conducting the mental status examination, and gathering the 
history, the examiner opined that there was no credible 
supporting evidence of any claimed inservice stressor that 
was related to PTSD, and that a current diagnosis of PTSD 
could not be justified, inasmuch as the veteran did not meet 
the criteria for such a diagnosis on the current examination.  
There were no recurrent, intrusive, distressing recollections 
or dreams of events, and no reported flashbacks.  Rather, the 
examiner opined that the psychological distress that the 
veteran was claiming was probably secondary to drugs and 
alcohol or polysubstance abuse.  There was no evidence of 
persistent avoidance of stimuli, and no efforts to avoid 
thoughts, feelings and conversations associated with his 
complaints.  There were no persistent symptoms of increased 
arousal.  There was no severe difficulty in sleeping, 
hypervigilance, or paranoia.  The examiner opined that the 
hallucinations that the veteran claimed to have were probably 
secondary to his polysubstance abuse.        

At the July 2002 Board hearing, the veteran testified that he 
served in Vietnam during the TET offensive in February 1969.

II. Analysis

The veteran contends, in effect, that he currently suffers 
from PTSD as a result of his service in Vietnam.  He asserts 
that he engaged in combat with the enemy in Vietnam, and that 
he has been diagnosed as suffering from PTSD by VA medical 
authorities.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Such a determination requires a finding of a current 
disability that is related to an injury or disease incurred 
in service.  Watson v. Brown, 4 Vet. App. 309 (1993); 
Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f).  Under 
the law currently in effect, a diagnosis of PTSD must be 
rendered in accordance with 38 C.F.R. § 4.125(a) (2001), 
which incorporates the provisions of the 4th Edition of the 
Diagnostic and Statistical Manual of Mental Disorders (DSM-
IV).  A more recent amendment to 38 C.F.R. § 3.304(f), 
effective May 7, 2002, which pertains to evidence necessary 
to establish a stressor based on personal assault, does not 
change the 3 criteria noted above.  See 67 Fed. Reg. 10330-
10332 (March 7, 2002). 

In this case, the veteran has alleged that he suffers from 
PTSD as a result of combat service in Vietnam.  However, the 
Board finds that the 1st element required to establish 
service connection for PTSD has not been met, inasmuch as the 
preponderance of the competent and probative medical evidence 
of record establishes that the veteran does not meet the 
diagnostic criteria for PTSD.  

The record shows no diagnosis of PTSD in service.  No 
psychiatric disorder was diagnosed at the time of separation 
from service in April 1970, at which time the veteran was 
found psychiatrically normal on examination.  

Furthermore, the voluminous post-service medical evidence 
record does not show a proper diagnosis of PTSD up to the 
present time.  The first post-service diagnosis of a 
psychiatric disorder was the recurrent major depressive 
disorder found on VA psychiatric examination of September 
1983, over 13 years post service.  Moreover, there was 
nothing in this psychiatric evaluation linking this 
psychiatric disorder to the veteran's military service or any 
incident thereof.  To the contrary, the examiner specifically 
opined that it was not related to the veteran's military 
service, but rather more likely related to situational 
difficulties involving a divorce and problems at work.  
Significantly, the veteran specifically reported no 
participation in combat in service; the Board accords this 
medical history great probative value, inasmuch as it was not 
offered in support of any claim for VA compensation benefits 
based on the criteria for PTSD.  

After a comprehensive review of all the service and post-
service records in the veteran's claims file, consideration 
of his military history to include claimed participation in 
combat, consideration of his past psychiatric and 
polysubstance abuse history, and a current examination, a VA 
psychiatrist in January 2000 authoritatively concluded that 
there was no credible supporting evidence of any claimed 
inservice stressor that was related to PTSD, and that a 
current diagnosis of PTSD could not be justified, inasmuch as 
the veteran did not meet the criteria for such a diagnosis on 
the current examination.  Rather, he opined that the 
veteran's predominant symptoms pointed more toward the 
diagnosis of polysubstance abuse.

While the veteran has diagnosed himself as having PTSD, the 
Board finds that, as a layman, he is not competent to offer 
such a medical opinion.  Lay testimony is not competent to 
prove a matter requiring medical expertise.  While a layman 
such as the veteran can certainly testify about his inservice 
experiences and current symptoms, he is not competent to 
diagnose himself as having PTSD or any other psychiatric 
disorder.  See Bostain v. West , 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) (a 
layman is generally not capable of opining on matters 
requiring medical knowledge).  

While the medical record prior to 2000 contains differential 
"diagnoses" and "assessments" and suspicions that the 
veteran might "possibly" have PTSD in association with 
other "possible" psychiatric and substance abuse disorders, 
these references neither reflect that the veteran currently 
has or has ever met the DSM-IV criteria for a diagnosis of 
PTSD.  To the extent that these references are based on the 
veteran's self-reported history, they do not constitute 
medical opinions of a diagnosis of PTSD.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995) (evidence that is simply 
information recorded by a medical examiner, unenhanced by any 
additional medical comment by that examiner, does not 
constitute competent medical evidence, and a bare 
transcription of a lay history is not transformed into 
competent medical evidence merely because the transcriber 
happens to be a medical professional).  Likewise, the various 
outpatient "diagnoses," assessments, or suspicions of 
"possible PTSD" in the veteran's treatment records do not, 
without more, establish that the diagnostic criteria are met.  
Significantly, the Board also notes that a number of 
physicians have not diagnosed PTSD.  

In this case, the Board finds that the mere references to 
possible PTSD in the veteran's treatment records are 
outweighed by the evidence indicating that the veteran does 
not, in fact, suffer from PTSD, to include the September 1983 
and January 2000 VA psychiatric examinations, the latter 
reflecting a conclusion by a VA medical professional that the 
veteran does not meet the full criteria for a diagnosis of 
PTSD.  The Board accords great probative value to the January 
2000 VA psychiatric examination report, specifically obtained 
for the purpose of resolving the question of whether or not 
the veteran, in fact, suffers from PTSD.  That physician's 
conclusion clearly was based on a review of the extensive 
record including the veteran's specific contentions, his 
service records, the post-service medical evidence from 1983 
to 1999, and a current examination.  As such, the Board finds 
that such evidence is the more persuasive on the question of 
diagnosis, and, hence, dispositive of the issue on appeal.  

As the preponderance of the competent and probative medical 
evidence establishes that the veteran does not meet the 
diagnostic criteria for PTSD, the Board finds that a critical 
element to establish service connection for such disorder is 
lacking, and that further analysis into the remaining 
criteria of 38 C.F.R. § 3.304(f) is not necessary.  Thus, the 
claim on appeal must be denied.  

While the Board has also considered the "benefit of the 
doubt" doctrine in rendering a decision in this appeal, that 
doctrine is not for application in this case, inasmuch as the 
evidence neither supports the veteran's claim for service 
connection for PTSD, nor does there exist an approximate 
balance of positive and negative evidence ("equipoise"); 
rather, there is a clear preponderance of evidence against 
the claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER

Service connection for PTSD is denied.



		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

